Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 1.
Claim 1 recites a method for laser welding a workpiece, comprising the steps of: delivering a focused beam of laser-radiation to the workpiece, the workpiece including two pieces to be lap welded, the focused beam having a focused center beam and a concentric focused annular beam, the focused center beam being smaller than the focused annular beam at a focus on the workpiece; moving the focus laterally with respect to the workpiece from a start location towards a stop location, the center beam having a center processing power and the annular beam having an annular processing power; ramping down power of the annular beam from the annular processing power to an off-power over a ramping-down time TRD when the focus reaches the stop location; and ramping up power of the center beam from the center processing power over a first time duration T1, then ramping down the power of the center beam to an off-power over a second time duration T2, the first time duration T1 being during the ramping-down time TRD which closest cited prior art of Salokatve (WO 2016/198724), AAPA (US 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
3/15/2022